Citation Nr: 1023065	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-20 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability, including schizophrenia.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from September 25, 1973 
to October 19, 1973.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board hearing at the RO was held in July 2008.  The 
Board remanded this case for further development in January 
2009. 


FINDING OF FACT

Acquired psychiatric disability, including schizophrenia, was 
not manifested during the Veteran's active duty service or 
for many years thereafter. 


CONCLUSION OF LAW

Acquired psychiatric disability, including schizophrenia, was 
not incurred in or aggravated by the Veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in a July 2006 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in July 2006, which was prior to the 
September 2006 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection.  Further, the July 2006 letter gave 
notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal. 

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, private 
treatment records, Social Security Administration (SSA) 
records, a Board hearing transcript and a VA examination 
report.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in April 2009.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The present appeal involves the issue of entitlement to 
service connection for an acquired psychiatric disability, 
including schizophrenia.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.  § 3.303(d).

The Board observes that for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Although the Veteran has been diagnosed with 
psychoses at times, these regulations are not applicable 
because he did not serve for 90 days. 

Service treatment records have been reviewed.  The Veteran's 
September 1973 entrance examination showed that he was 
evaluated as clinically psychiatrically normal.  However, an 
October 1973 Aptitude Board report showed that the Veteran 
underwent psychiatric evaluation due to poor performance and 
sleepwalking.  The Veteran reported a lifelong history of 
walking in his sleep.  Past history indicated that the sleep 
walking occurred as a habitual response to minor emotional 
stress.  The habit of  sleepwalking was considered to be 
symptomatic of his immaturity, which was revealed in other 
ways by his homesickness, poor motivation, excessive 
dependency, emotional lability, and low tolerance for 
sustained minimal stress.  It was observed that the Veteran 
lacked the necessary maturity, self sufficiency, motivation, 
stability and general adequacy to function effectively in the 
Navy.  Thus, it was recommended the Veteran be discharged as 
temperamentally unsuitable for further training.  The 
Military Board indicated that the Veteran's condition existed 
prior to entry into service and was not aggravated in 
service.  However, significantly, nothing in the report shows 
that the Veteran was actually diagnosed with an acquired 
chronic psychiatric disability.  Remaining service treatment 
records are also silent with respect to any diagnosis of a 
chronic psychiatric disability.  

After service, the Veteran filed his initial claim for 
service connection for a psychiatric disorder in March 2004.  
The first post service treatment records in the claims file 
are private treatment records dated in November 1990 by 
Phillip Edelstein, M.D. when the Veteran was hospitalized on 
an urgent basis for severe depression and suicidal ideation.  
The Veteran reported that he had no problems until he was 
injured in October 1989.   The Veteran described walking 
along in a parking lot, and the next thing he knew he was in 
an ambulance on the way to the hospital.  He lost function of 
his left upper extremity, had not been able to work, and 
developed severe depression.  It was specifically noted that 
there was no previous history of psychiatric treatment.  The 
discharge diagnosis was major depression with mood congruent 
and incongruent psychotic features.  The discharge summary 
noted that the Veteran had been doing well until he was 
injured in October 1989 on the job.  

Follow up private treatment records showed continuing 
treatment for numerous psychiatric disabilities, including 
hospitalizations for suicidal ideation.  Subsequent private 
treatment records also indicated that the Veteran injured his 
head in a motor vehicle accident in 1989.  Importantly, a 
June 1998 medical report by Dr. Edelstein for the Ohio 
Rehabilitation Services Commission indicated that the Veteran 
had been followed by that doctor since 1990.  It was noted 
that he suffered a severe injury in August 1989, which 
essentially lead to his depression when he slipped on wet 
concrete and fell to the ground.  The Veteran essentially 
lost the use of his left upper extremity.  The diagnosis was 
major depression with mood congruent and mood incongruent 
psychotic features; pain disorder associated with both 
physical and psychological disorders; and personality 
disorder with schizo-type features.  

Further, in September 2000, the Veteran presented at the 
hospital and the initial evaluation showed a diagnosis of 
Organic Brain Disorder.  A September 2000 hospital discharge 
report specifically noted that the Veteran suffered traumatic 
brain injury in 1989 with a resulting paralysis of his left 
arm and had a diagnosis of mood disorder from this traumatic 
brain injury.  Significantly, a November 2001 initial 
evaluation showed that the Veteran reported a long history of 
schizophrenia and an assessment of schizophrenia was given.  
In January 2002, the Veteran was again admitted for suicidal 
ideation.  The Veteran reported a history of schizophrenia.  
However, the discharge summary observed that the Veteran 
reported a history of schizophrenia and described a history 
of auditory hallucinations, which were fairly vague and 
nonspecific quality.  The examiner observed that the 
Veteran's presentation certainly did not speak much in the 
way of schizophrenia.  The discharge diagnoses were 
adjustment disorder with depressed mood, and schizophrenia 
per Veteran.  A March 2002 treatment record showed an 
assessment of bipolar disorder.  

Although the private treatment records summarized above do 
show treatment for numerous psychiatric disabilities over the 
years since 1990, these records do not indicate any sort of 
link between the Veteran's psychiatric disabilities and his 
military service.  In fact, these records are silent with 
respect to the Veteran's military service and primarily 
indicate that the onset of the Veteran's psychiatric 
disability began after a 1989 accident.  

SSA records showed that the Veteran was considered disabled 
since June 1990 for affective/mood disorders and late effects 
of musculoskeletal and connective tissue.  However, again, 
nothing in these records link any current psychiatric 
disability to service.  

VA treatment records have also been associated with the 
claims file.  In November 2003, the Veteran initially 
presented for treatment.  He again reported a history of 
schizophrenia.  It was noted that the Veteran's wife was a 
better historian than he was and she indicated that he was 
diagnosed in the 1990s.  The assessment was rule out 
schizophrenia.  A follow up January 2004 treatment record 
noted a history of schizophrenia and gave an assessment of 
paranoid schizophrenia.  In April 2005, the Veteran presented 
with increased psychotic symptoms.  The examiner noted a 
history of head trauma with coma following a motor vehicle 
accident (prior to meeting his wife in the late 1980s).  The 
Veteran's wife was not clear if his mental illness predated 
this head injury or not.  The examiner also noted that the 
Veteran suffered an injury at work leaving his left arm 
paralyzed.  An assessment of schizophrenia, acute 
exacerbation was given.  

The claims file also includes a handwritten note from someone 
who appeared to work at the VA Medical Center indicating that 
the Veteran was diagnosed with schizophrenia.  He had 
hallucinations and psychosis related to screams and horrors 
of combat.  Although the Veteran reported that he was never 
in combat, he reported he heard stories from returning 
soldiers that were incorporated and worsened his illness.  

Significantly, a March 2007 treatment record indicated that 
the Veteran's schizophrenia became active during boot camp 
based upon history provided by the Veteran.  The Veteran 
reported that following military service, he felt like they 
put him down so much that he was "nothing to nobody" and 
that feeling persisted to date.  The examiner further stated 
that in her judgment, the Veteran suffered from schizophrenia 
that was ignited by military experience and he suffered his 
first psychotic break in military boot camp by his account.    

In September 2007, the Veteran again reported that his 
schizophrenia started in the military because he felt like a 
number and nobody liked him.  At a subsequent July 2008 
appointment, the Veteran requested that the doctor write him 
a letter stating that he was diagnosed with schizophrenia and 
treated for this disorder while in the military.  However, 
the examiner indicated in an addendum that a letter was not 
necessary, and the Veteran should just complete a request of 
information so that his medical record could be sent to the 
evaluating agency.  

At the July 2008 Board hearing, the Veteran reported that he 
did not have any psychiatric problems prior to his service.  
He indicated that he started hearing voices while in service.  
He also indicated that he was called names and was told that 
he was a nobody.  Although, unclear he appeared to indicate 
that he started sleepwalking while in service.  His wife 
testified that the Veteran was diagnosed with schizophrenia 
in 1990, which was when she started having a lot of problems 
with him and taking him to the doctors.  She also indicated 
that Dr. Edelstein had said that the Veteran's psychiatric 
disability stemmed from service.  However, she indicated that 
the doctor was deceased and she didn't know what happened to 
his records.  

On remand, the Veteran was afforded a VA examination in April 
2009.  The claims file was reviewed.  It was observed that 
the Veteran was discharged for "deficiencies" specifically 
noting a lifelong history of sleep walking.  The Veteran had 
married his present wife in 1989.  The Veteran's private 
treatment was summarized.  On examination, it was noted that 
the Veteran used the phrase "I have no idea" repeatedly 
during the examination.  He had difficulty recalling dates 
and, in some cases, events.  He could not recall any of three 
words after an eight minute time frame.  He also could not 
remember his work history.  After examining the Veteran, an 
assessment of schizophrenia was given.  The examiner opined 
that the Veteran's schizophrenia was not due to his military 
service nor did his condition begin when he was in the 
military.  While military records showed that the Veteran was 
discharged for a long standing history of sleepwalking, 
actual treatment did not begin until the late 1980s.  When 
asked when the Veteran started hearing voices, he responded 
when he got out of the Navy, but did not give a more specific 
time frame.  

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for appellate review 
and of high probative value.  

Initially the Board notes that every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  As there was no finding of an 
acquired psychiatric disability on the Veteran's September 
1973 entrance examination, the Veteran is presumed to have 
been in sound condition with respect to this disability at 
the time of his entrance into service.  

After reviewing the evidence of record, the Board finds that 
service connection for an acquired psychiatric disability is 
not warranted.  Although the Veteran was discharged from 
service due to long-standing sleepwalking along with findings 
of  homesickness, poor motivation, excessive dependency, 
emotional lability, and low tolerance for sustained minimal 
stress, the Board finds it significant that the Veteran was 
not diagnosed with a chronic psychiatric disability at that 
time.  Further, after reviewing the claims file and examining 
the Veteran, the highly probative April 2009 VA examination 
report stated that the Veteran's schizophrenia was not due to 
his military service nor did his condition begin when he was 
in the military.  The Board further finds it significant that 
the first post service medical evidence of a psychiatric 
disability was in 1990, approximately 17 years after the 
Veteran's short period of service so there is no supporting 
medical evidence of a continuity of pertinent symptomatology.  
A lengthy period without evidence of treatment may also be 
viewed as evidence weighing against the Veteran's claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  
Moreover, the private treatment records in 1990 indicated 
that the onset of the Veteran's psychiatric problems came 
after he suffered an accident in October 1989 that resulted 
in the loss of use of his arm.  

Moreover, the August 2006 handwritten statement has minimal 
probative value.  Initially, it is unclear whether this 
statement was written by a medical professional.  Further, it 
also appeared to relate the Veteran's disability to combat, 
but then indicated that since the Veteran was never in 
combat, the Veteran's report of hearing stories from other 
soldiers were incorporated and worsened his illness.  Thus, 
it appears that this statement is based  on the Veteran's own 
history which as discussed in more detail below has been 
determined to not be credible.  Further, as this person gave 
no indication of knowing the Veteran during his brief period 
of service, he is not competent to report any incidents that 
allegedly occurred in service.  Moreover, importantly, there 
is no basis to award service connection due to merely hearing 
about other soldiers' combat experiences.  The "injury or 
disease" that occurred in service needs to have actually 
happened to the Veteran who is claiming service connection.  
In sum, this statement is outweighed by the other medical 
evidence of record.  

Moreover, the March 2007 VA opinion, which indicated that the 
Veteran's schizophrenia was ignited by stress of military 
experiences, also has minimal probative value and is 
outweighed by the April 2009 VA examination.  Significantly, 
there is no indication that this examiner reviewed the 
Veteran's claims file, including his service treatment 
records and the post service private treatment records.  In 
fact, the examiner clearly indicates that this opinion was 
based on the history of the Veteran.  However, again, as 
discussed in more detail below, the Veteran has been found to 
not be credible and, thus, any opinion that his based on his 
history has minimal probative value.  

The Board acknowledges the Veteran's statements indicating 
that his current disability is related to service.  However, 
medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Citing Buchanan and 
Jandreau, the Federal Circuit recently reiterated that it had 
previously and explicitly rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

When applying the case law discussed above, here, the Veteran 
is competent to say that he experienced symptoms while in 
service.  He is also competent to report a continuity of 
symptoms since service.  However, any assertions by the 
Veteran with respect to symptoms in service and continuing 
since service are inconsistent with the other evidence of 
record which showed no findings of a chronic psychiatric 
disability until after he suffered an accident in 1989.  
Importantly, in his hearing testimony, the Veteran appeared 
to indicate that he had not walked in his sleep prior to 
service.  However, service treatment records showed that the 
Veteran clearly reported a long standing history of 
sleepwalking.  He also testified that he began hearing voices 
in service.  Nevertheless, there is no report of hearing 
voices in the service evaluation report.  It would seem 
reasonable that since the Veteran was undergoing a 
psychiatric evaluation, he would have reported hearing voices 
to the examiner at that time if he was in fact experiencing 
this symptom.  These inconsistencies diminish the Veteran's 
credibility.  

Further, the first post service medical evidence of record 
are private treatment records from November 1990 in which the 
Veteran reported no past psychiatric problems or treatment 
until the 1989 accident.  It is reasonable to expect that he 
would have reported ongoing psychiatric problems at that time 
if he was in fact experiencing them.  His failure in this 
regard further diminishes his credibility regarding a 
continuity of symptoms since service.  Moreover, treatment 
records and the VA examination also noted that the Veteran 
suffered from memory loss and could not recall certain dates 
and incidents.  Unfortunately, this memory loss also 
diminishes his credibility in that his ability to recall past 
events accurately appears to be compromised.  Thus, while the 
Veteran's contentions have been carefully considered, these 
contentions have been found to lack credibility and, in turn, 
are outweighed by the remaining evidence of record, including 
the highly probative April 2009 VA examination.  

Further, the Veteran's wife did not know the Veteran while he 
was in service so she is not competent to report as to any 
symptoms during that time.  Moreover, she has clearly stated 
during the course of the Veteran's treatment and in her 
testimony that the Veteran first began having problems in the 
early 1990s.  Further, her testimony that Dr. Edelstein had 
indicated that the Veteran's disability was related to 
service cannot be deemed credible because her testimony is 
inconsistent with Dr. Edelstein's treatment records, which 
showed that the Veteran's psychiatric disability began after 
the 1989 accident.  

In conclusion, a preponderance of the evidence is against the 
Veteran's claim for an acquired psychiatric disability, 
including schizophrenia.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).
  



ORDER

Service connection for an acquired psychiatric disability, 
including schizophrenia, is not warranted.  The appeal is 
denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


